Citation Nr: 0525483	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  93-12 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1976 to June 
1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 1992 rating action that denied service 
connection for a back disability on the grounds that new and 
material evidence had not been received to reopen the claim.  
The veteran filed a Notice of Disagreement in November 1992, 
and a Statement of the Case (SOC) was issued in June 1993.  
The veteran filed a Substantive Appeal subsequently in June 
1993.  In January 1994, the veteran offered  testimony during 
a hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in November 1994.

In April 1997, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After completing certain actions, the RO 
continued the denial of the claim (as reflected in a December 
1997SSOC)..

In June and October 1998, the Board remanded this matter for 
the RO to afford the veteran a hearing before a Veterans Law 
Judge (VLJ).  In August 2000, the veteran testified during  a 
hearing before the undersigned VLJ in Washington, D.C.; a 
transcript of the hearing is of record.

In December 2000, the Board again remanded this matter to the 
RO for further development of the evidence and for due 
process development.  In September 2001, the Board issued a 
Corrective Order with respect to page 5 of the December 2000 
remand.  After completing certain actions, the RO continued 
the denial of the claim (as reflected in an April 2002), and 
returned the matter to the Board.  .

By decision of July 2002, the Board denied service connection 
for a back disability on the grounds that new and material 
evidence to reopen the claim had not been received.  In 
January 2003, counsel for VA's Secretary filed a Motion with 
the United States Court of Appeals for Veterans Claims 
(Court) to vacate the July 2002 Board decision.  By Order of 
March 2003, the Court granted the Motion, vacating the Board 
decision, and remanding the matter to the Board for further 
action consistent with the Secretary's motion.

In October 2003, the Board, in turn, remanded this case to 
the RO for due process development.  After completing the 
requested action, the RO continued the denial of the claim 
for service connection on the grounds that new and material 
evidence to reopen the claim had not been received (as 
reflected in a May 2005 SSOC), and returned the matter to the 
Board.  .


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for a back disability has been accomplished.

2.  By rating action of May 1989, the RO denied service 
connection for a back disability; the veteran was notified of 
the denial by letter of June 1989, but he did not initiate an  
appeal.   

3.  The evidence received since the May 1989 rating action is 
either duplicative or cumulative of evidence previously 
considered, or if new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The May 1989 rating action denying service connection for 
a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The additional evidence received since the May 1989 
denial of the claim for service connection for a back 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of    38 C.F.R. § 3.156(a), promulgated pursuant to 
the Act, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue on appeal has been accomplished. 

Through the June and October 1991 and May and September 1992 
RO letters, the October 1992 rating action, the June 1993 
SOC, the July, August, October, and December 1993 RO letters, 
the November 1994 SSOC, the February, May, July, and October 
1997 RO letters, the December 1997 SSOC, the May, July, and 
October 1998, July and November 1999, June 2000, and February 
and December 2001 RO letters, the April 2002 SSOC, the June 
2002 and May 2004 RO letters, the May 2005 SSOC, and the July 
2005 RO letter, the veteran was variously notified of the law 
and regulations governing entitlement to the benefit sought 
on appeal, the evidence that would substantiate his claim, 
and the evidence that had been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

While the most recent, May 2005 SSOC erroneously included 
citation to the incorrect version of 38 C.F.R. § 3.156(a) 
(setting forth the standard for reopening for claims to 
reopen filed since August 29, 2001, whereas the application 
to reopen underlying the current appeal was filed prior to 
that date), the Board finds that such action was not 
prejudicial to the veteran, inasmuch as the correct version 
of that regulation was previously cited to by the RO and 
furnished to the veteran in the June 1993 SOC and the April 
2002 SSOC.   

Additionally, the February 2001 and May 2004 RO letters, SOC, 
and SSOCs variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2001 and 2004 RO letters specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter 2004 RO 
letter specifically notified the veteran to furnish any 
additional evidence or information that he had that was 
pertinent to his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and    (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, several duty to assist 
letters were furnished to the veteran in 1991 and 1992, but 
documents strictly meeting the VCAA's notice requirements 
were not, nor could they have been, provided to him prior to 
the October 1992 rating action on appeal, inasmuch as the 
VCAA was not enacted until 2000.  However, the Board finds 
that any lack of full, pre-adjudication notice in this case 
does not prejudice the veteran in any way.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson,        19 Vet. App. 103 (2005).  The Board finds 
that, in this appeal, the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim was fully developed and readjudicated after 
notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 1991 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, the Board's several 
remands, and the Court's 2003 Order, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim in May 2005 on the basis of all the evidence of record, 
as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands and and Court Order, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include obtaining extensive service and post-service VA and 
private medical records from the time of the veteran's 
military service to 2005.  The transcripts of the veteran's 
RO and Board hearings are of record, and he was afforded a 
comprehensive VA examination in January 2002, the report of 
which is also of record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to the claim that has not been 
obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.        38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

By rating action of May 1989, the RO denied service 
connection for a back disability.  The evidence then of 
record consisted of the veteran's service medical records 
reflecting his complaints of back pain that were acute and 
transitory in nature, and resolved without residuals prior to 
discharge from service.  Also of record were VA medical 
records (to include a computerized tomography scan and X-ray 
reports) dated in the 1980's, a 1987 private medical 
statement, and an April 1987 hearing transcript.  These show 
that lumbosacral disc disease was first manifested post 
service in 1984.  In October 1984, the veteran gave a history 
of a fall off a loading dock in May 1984, resulting in re-
injury to his back.  Test results were compatible with some 
evidence of L-5 radiculopathy.  Subsequent medical records 
indicated disc herniation at two  levels of the lumbosacral 
spine.  None of the evidence then of record included 
competent medical evidence or a medical opinion indicating a 
relationship between the veteran's inservice back complaints 
and the post-service back pathology.  

On that record, in May 1989, the RO denied service connection 
for a back disability.  The RO notified the veteran of the 
denial by letter of June 1989, but he did not initiate an 
appeal.

In June 1991, the veteran filed a petition to reopen the 
claim for service connection; the October 1992 rating action 
denying that claim culminated in the current appeal.

Adjudication of the issue on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously-denied claims.  Because the veteran did 
initiate an appeal of the May 1989 rating action within one 
year of the RO's notification of that action, that decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent to claims to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
must reopen the claim and evaluate the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the May 1989 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims file since 
the RO's May 1989 denial includes 1982 Allegheny Valley 
Hospital records showing an old compression fracture at L-1 
and L-2 with spina bifida occulta; 1982 Worcester City 
Hospital records showing treatment for a back injury, and a 
reported history of an injury while in military service; VA 
medical records, dated from 1982 to 2005, showing treatment 
and evaluation for back pain, and the veteran's reported 
history of an injury while in military service; and a January 
2002 VA examination report, reflecting the physician opinion 
that the veteran's current back findings were more likely 
than not related to the normal degenerative process that 
occurs with aging, rather than any relationship to injury 
suffered during military service, and that his generalized 
motor-sensory peripheral neuropathy was more likely than not 
related to his years of alcohol abuse.  In addition, the 
transcripts of the veteran's RO and Board hearings, and 
various statements in support of his appeal have been 
associated with the claims file.  

VA and private medical records added to the claims file since 
May 1989 are new to agency adjudicators, and affirm that the 
veteran has had post-service back problems; however, none of 
this evidence includes any indication of a medical nexus 
between any such problems and his military service; as such, 
this evidence is not material for purposes of reopening the 
claim.  The veteran's claim had been denied on prior 
occasions because there was no indication of a nexus between 
his inservice back complaints and his current back 
disability; none of the new medical records received since 
May 1989 indicate such a nexus or relationship.  Other than 
the adverse January 2002 VA medical opinion, none of the 
additional medical records includes any comments whatsoever 
on the question of etiology or nexus.  The January 2002 VA 
medical opinion militates against the claim, and the veteran 
has not presented or referred to the existence of any medical 
evidence or opinion that supports his contentions.

The fact that some of the medical records reflect the history 
that the veteran reported to the medical examiner does not 
constitute competent medical nexus evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence; a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  

Under these circumstances, the Board concludes that there 
exists no pertinent, outstanding medical evidence that is 
necessary for adjudication of either of the claims on appeal, 
and that none of the medical evidence added to the claims 
file since May 1989 constitutes new and material evidence 
sufficient to reopen the claim for service connection for a 
back disability.  

To the extent that the veteran's hearing testimony and 
various written statements have been offered in an attempt to 
establish that a current back disability was incurred in or 
aggravated by service, the Board notes that such evidence 
includes, essentially, reiterations of the veteran's 
assertions made in connection with the prior May 1989 denial, 
and, thus, cannot be considered "new" within the meaning of 
38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  In any event, as the veteran is not shown 
to possess the appropriate medical expertise and training to 
competently offer a probative opinion as to whether he 
currently has a back disability that is medically related to 
service, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 1992).  
For these reasons, where, as here, the claim turns on a 
medical matter, unsupported lay statements, without more, 
even if new, can never serve as a predicate to reopen a 
previously-disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the May 
1989 rating action, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that a 
current back disability is the result of disease or injury 
incurred in or aggravated by the veteran's military service.  
As such, none of the evidence is new and material for the 
purpose of reopening the claim, and the May 1989 denial 
remains final.

As new and material evidence has not been received, the Board 
finds that the previously-denied claim for service connection 
for a back disability is not reopened, and the appeal must be 
denied.  As the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, the 
appeal is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


